DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2022 has been entered.  Claims 1-14 and 16-21 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 16, 19, and 21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al.  (US 20150351761 A1).
Regarding claim 1, Shelton, IV et al. discloses a method of applying an adjunct element (1000) to an end effector (50) of a surgical stapler (figs. 3-4, 8, 16, and 32) using an applicator (1090’), wherein the end effector includes a first stapling surface (60/62/64) having a plurality of staple openings (figs. 4, 8-11, 16) and a second stapling surface (58) having a plurality of staple forming pockets (66, [0093-0095], figs. 3-4, 8, 11, 16, and 32), the method comprising: 
(a) providing the end effector in an open state in which the first and second stapling surfaces are presented by the end effector and are spaced apart from one another and from the applicator ([0147-0149], figs. 32-33); (b) with the end effector in the open state, positioning at least a portion of the applicator (1090’) between the first and second stapling surfaces ([0147-0149], figs. 32-33); 
(c) without engaging a closure system input feature of the surgical stapler, compressively engaging a portion of the end effector with the applicator to thereby secure the adjunct element to one of the first stapling surface or the second stapling surface (“retaining portions 1102, 1104 can 
Regarding claim 16, Shelton, IV et al. discloses a method of applying first and second adjunct elements (1000) to an end effector (50) of a surgical stapler (figs. 3-4, 8, 16, and 32-33) using an applicator (1090’), wherein the end effector includes a first stapling surface (60/62/64) having a plurality of staple openings (figs. 4, 8-11, 16) and a second stapling surface (58) having a plurality of staple forming pockets (66, [0093-0095], figs. 3-4, 8, 11, 16, and 32), the method comprising: 
(a) providing the end effector in an open state in which the first and second stapling surfaces are spaced apart from one another ([0147-0149], figs. 32-33); (b) with the end effector in the open state, positioning the applicator at least partially between the first and second stapling surfaces such that the first adjunct element faces toward the first stapling surface 
(c) with the end effector in the open state, advancing the applicator (1090’) and the end effector relatively toward one another so that the first adjunct element engages the first stapling surface and the second adjunct element engages the second stapling surface (“retaining portions 1102, 1104 can slide along the anvil/cartridge assembly 54, 52 and force the adjunct material 1000 around the lateral surfaces thereof” [0148]); and 
(d) with the end effector in the open state, withdrawing the applicator and the end effector relatively away from one another so that the first and second adjunct elements separate from the applicator while remaining attached to the first and second stapling surfaces, respectively, of the end effector ([0147-0149], figs. 32-33). Shelton, IV et al. also discloses having a first pair of wings (1104/1102/1106) configured to engage the effector in an opening angle ([0147-0149], figs. 32-33).
Regarding claim 19, Shelton, IV et al. discloses a method of applying first and second adjunct elements (1000) to an end effector (50) of a surgical stapler (figs. 3-4, 8, 16, and 32-33) using an applicator (1090’), wherein the end effector includes a first stapling surface (60/62/64) having a plurality of staple openings (figs. 4, 8-11, 16) and a second stapling 
(a) providing the end effector in an open state in which the first and second stapling surfaces are spaced apart from one another ([0147-0149], figs. 32-33); (b) with the end effector in the open state, positioning at least a portion of the applicator between the first and second stapling surfaces ([0147-0149], figs. 32-33); 
(c) transitioning the applicator from a non-expanded state to an expanded state (what is expanding?  How?) to advance the adjunct element in a direction toward one of the first or second stapling surfaces (disclosed with substantially solid which will expand at least a small amount/degree when installed on the effector and “expanded state” could be deemed orientating upright from horizontal/flat, [0147-0149], figs. 32-33); 
(d) with the end effector in the open state and the applicator in the expanded state, engaging the one of the first or second stapling surfaces with the adjunct element and thereby securing the adjunct element to the one of the first or second stapling surfaces ([0147-0149], figs. 32-33); and 
(e) with the end effector in the open state, withdrawing the applicator and the end effector relatively away from one another so that the adjunct 
Regarding claims 2-4, Shelton, IV et al. discloses the adjunct element is releasably attached to the applicator (capable of being released) wherein the applicator is configured to transition between a plurality of angular orientations in each of which the applicator defines a distally opening angle (“configured to transition” is not a structural limitation in which the applicator is configured to transition between a plurality of orientations – i.e. bent, some flexing, and etc. [0147-0149], figs. 32-33) and comprises first and second adjunct elements (1000) with the method of securing the first adjunct element to the first stapling surface and securing the second adjunct element to the second stapling surface uses a contact feature and a second contact feature, ([0147-0149], figs. 32-33).
Regarding claim 21, Shelton, IV et al. discloses the applicator is wedge shaped to allow for compressive engagement with both the first and second stapling surfaces ([0147-0149], figs. 32-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 10-14, 17-18, and 20, is/are rejected under Shelton, IV et al.  (US 20150351761 A1) in view of Dalessandro et al. (US 20080128469 A1) and further in view of Schmid et al. (US 20130256378 A1).
Regarding claims 6-7, Shelton, IV et al. discloses the adjunct element is releasably attached to the applicator (capable of being released) wherein the applicator is configured to transition between a plurality of angular orientations in each of which the applicator defines a distally 
wherein the applicator includes a first contact feature and a second contact feature (1104/1102/1106) that are movable relative to one another between the non-expanded state and the expanded state (1106 can be bent to move relative to 1104/1102), wherein the first contact feature is configured to engage the first stapling surface and the second contact member is configured to engage the second stapling surface ([0147-0149], figs. 32-33). 
Shelton, IV et al. fails to explicitly disclose the applicator transitions from a non-expanded state to an expanded state.

Schmid et al. teaches having an adjunct element releasably attached to the applicator (capable of being released) wherein the applicator is configured to transition between a plurality of angular orientations in each of which the applicator defines a distally opening angle, wherein the method further comprises transitioning the applicator from a non-expanded state to an expanded state to thereby advance the adjunct element in a direction toward the one of the first stapling surface or the second stapling surface, wherein the applicator defines a distally opening angle in the expanded state (hingedly connecting portion flexible joint 12991 that couples a proximal end of the first body portion with a proximal end of the second body portion each having a buttress/adjunct which opens/closes/expands), wherein the applicator includes a first contact feature and a second contact feature (12825/12995) that are movable 
Given the suggestion and teachings Shelton, IV et al. to have an applicator with contact features to attach at least one buttress with rail/body portion(s) to attach to the jaws, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the applicator with having the adjunct transition from a non-expanded state to an expanded state for compressively engaging a portion of the end effector with the applicator to thereby secure the adjunct element to one of the first 
Regarding claim 10, Schmid et al. teaches the end effector includes a first jaw that defines the first stapling surface and a second jaw that defines the second stapling surface (12560/12610 and/or 19720/19690), wherein the applicator includes a first contact feature and a second contact feature (12825/12995 and/or (2116/2196) movable relative to one another, wherein compressively engaging a portion of the end effector with the applicator comprises engaging one of the first or second stapling surfaces with the first contact feature and simultaneously engaging an outer jaw surface disposed opposite the one of the first or second stapling surfaces with the second contact feature ([0447], figs. 149-151).  Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 ([0642-0648], figs. 251-262) in which 2196 is translatable via button 2192, figs. 259-262), wherein engaging the 
 Regarding claims 11-14, 17-18, and 20, Schmid et al. teaches the first and second contact features are resiliently biased toward one another (2116/2196 or flexible joint 12991), wherein the applicator includes a first contact member that supports the first adjunct element and a second contact member that supports the second adjunct element, wherein the first and second contact members of the applicator are configured to define a distally opening angle (Schmid et al. teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 each applicator/retainer includes handle/gripper/actuator (2112/2052/2192) configured to be gripped by a user) in which the handle/gripper/actuator (2112/2052/2192) is for engaging a first predetermined portion of the end effector with a second predetermined portion of the applicator, wherein the act of engaging the first and second predetermined portions with one 
Schmid et al. states: “the movable portion 2196 of the support 2190 can be biased in a distal position relative to the stationary portion 2194, as illustrated in FIG. 259. For example, a spring or the like may be arranged between the stationary portion 2194 and the moveable portion 2196. The spring can bias the movable portion 2196 of the support 2190 in a distal position relative to the stationary portion 2194” [0648].

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 20150351761 A1) in view of Bouchier et al. (US 20130256378 A1) and further in view of Yoon (US 5655698 A).
Regarding claim 5, Shelton, IV et al. fails to disclose the applicator includes a base and a body configured to releasably couple with the base in each of the angular orientations. 
Bouchier  et al. teaches having a base (150/200) removably coupled to a body (implant/adjunct, fig. 8), wherein the base is configured to support the body at the plurality of angular orientations (inserts into 216 and/or apertures 210/212 and between 204/205 with apertures 214/217), wherein the base includes a first slot configured to set the angular orientation of the body to define a first distally opening angle, wherein the base includes a second slot configured to set the angular orientation of the body to define a second distally opening angle different than the first distally opening angle [0108-0110, 0113-0125] wherein the first and second tabs are configured to mate with a plurality of slots (216 and/or 210/212/214/217) in the base (the tabs are capable of mating with slots if desired, [0108-0110, 0113-0125], fig. 8).
Yoon teaches a similar adjunct applicator (44) for attaching to an open effector (20) with a buttress/cartridge member (40) which is capable 
Given the suggestion and teachings Shelton, IV et al. to have a applicator to attach at least one buttress with rail/body portion(s) to attach to the jaws, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the applicator with having applicator include a base and a body configured to releasably couple with the base in each of the angular orientations for aiding in gripping, installing, and/or removing as taught by Bouchier et al. and Yoon.

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al.  (US 20150351761 A1) in view of Dalessandro et al. (US 20080128469 A1) in view of Schmid et al. (US 20130256378 A1) and further in view of Zeiner et al. (US 20170056018 A1).
Regarding claim 8, Schmid et al. teaches the applicator includes actuating the translatable member/button and using additional spring elements to have applicator to transition from expanded state to non-expanded state, [0642-0648], figs. 251-262). Shelton, IV et al. modified by Schmid et al. fails to disclose using a motor transition the applicator from expanded to non-expanded and vice-versa.
Zeiner et al. using a motor to aid transition a similar applicator (200) from expanded to non-expanded and vice-versa (motorized counter weight [0099], figs. 9-23).
Given the suggestion and teachings Shelton, IV et al. to have a applicator to attach at least one buttress with rail/body portion(s) to attach to the jaws, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the applicator with using a motor transition the applicator from expanded to non-expanded and vice-versa for aiding in gripping, installing, and/or removing as taught by Zeiner et al.

Claim 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al.  (US 20150351761 A1) in view of Dalessandro et al. (US 20080128469 A1) in view of Schmid et al. (US 20130256378 A1) and further in view of Barak (US 4930674 A).
Regarding claim 9, Shelton, IV et al. fails to disclose transitioning the applicator from the non-expanded state to the expanded state comprises inflating a portion of the applicator with a fluid.
Barak teaches a surgical stapler (110, figs. 7-10) with an adjunct (156) and teaches transitioning a staple pusher from the non-expanded state to the expanded state comprises inflating a portion of the staple pusher (diaphragm 142, fig. 9) with a fluid (col. 6, lines 17-67, col. 7, lines 1-67, figs. 7-10).
Given the suggestion and teachings Shelton, IV et al. to have an applicator to attach at least one buttress with rail/body portion(s) to attach to the jaws, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the applicator with transitioning the applicator from the non-expanded state to the expanded state comprises inflating a portion of the applicator with a fluid for aiding in installing and/or .

Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al.  (US 20150351761 A1) in view of Pace-Floridia et al. (US 20070246505 A1).
Regarding claim 14, Shelton, IV et al. fails to disclose compressively engaging a portion of the end effector includes engaging an outer jaw surface of one of the first jaw or the second jaw with the applicator to urge the end effector toward a closed state in which the adjunct element is compressed against the one of the first stapling surface or the second stapling surface.
Pace-Floridia et al. compressively engaging a portion of an end effector (50) includes engaging an outer jaw surface of one of the first jaw or the second jaw (51/53) with an applicator (15/20) to urge the end effector toward a closed state in which the adjunct element is compressed against the one of the first stapling surface or the second stapling surface ([0037-0038], figs. 1-4).
Given the suggestion and teachings Shelton, IV et al. to have a applicator to attach at least one buttress with rail/body portion(s) to attach .	

Claims 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al.  (US 20150351761 A1) in view of Schmid et al. (US 20130256378 A1).
Regarding claims 19, Shelton, IV et al. discloses a method of applying first and second adjunct elements (1000) to an end effector (50) of a surgical stapler (figs. 3-4, 8, 16, and 32-33) using an applicator (1090’), wherein the end effector includes a first stapling surface (60/62/64) having a plurality of staple openings (figs. 4, 8-11, 16) and a second stapling surface (58) having a plurality of staple forming pockets (66, [0093-0095], figs. 3-4, 8, 11, 16, and 32), the method comprising: 

(c) transitioning the applicator from a non-expanded state to an expanded state (what is expanding?  How?) to advance the adjunct element in a direction toward one of the first or second stapling surfaces (disclosed with substantially solid which will expand at least a small amount/degree when installed on the effector and “expanded state” could be deemed orientating upright from horizontal/flat, [0147-0149], figs. 32-33); 
(d) with the end effector in the open state and the applicator in the expanded state, engaging the one of the first or second stapling surfaces with the adjunct element and thereby securing the adjunct element to the one of the first or second stapling surfaces ([0147-0149], figs. 32-33); and 
(e) with the end effector in the open state, withdrawing the applicator and the end effector relatively away from one another so that the adjunct element separates from the applicator while remaining attached to the end effector ([0147-0149], figs. 32-33).  Shelton, IV et al. also discloses having 
In the alternative, if it can be argued that Shelton, IV et al. fails to disclose transitioning the applicator from a non-expanded state to an expanded state to advance the adjunct element in a direction toward one of the first or second stapling surfaces-
Schmid et al. teaches having an applicator (12900) with a flexible hinge (flexible joint 12991) for transitioning the applicator from a non-expanded state to an expanded state to advance the adjunct element in a direction toward one of the first or second stapling surfaces ([0447], figs. 149-151) and teaches the handle/gripper/actuator (2112/2052/2192) permits the applicator to transition from the non-expanded state to the expanded state (2196 is translatable via button 2192, figs. 259-262 and teaches using additional spring elements to have applicator to transition from expanded state to non-expanded state, [0642-0648], figs. 251-262).
Schmid et al. states: “a clinician could flex the top portion 12990 and the bottom portion 12922 toward one another, position the loading assembly between the anvil 12560 and the support portion 12610, and release the flexed loading assembly such that it can resiliently expand and bias the top portion 12990 against the anvil 12560 and the bottom portion 12922 against the support portion 12610” [0447]… “the movable portion 2196 of the support 2190 can be biased in a distal position relative to the stationary portion 2194, as illustrated in FIG. 259. For example, a spring or the like may be arranged between the stationary portion 2194 and the moveable portion 2196. The spring can bias the movable portion 2196 of the support 2190 in a distal position relative to the stationary portion 2194” [0648].
Given the suggestion and teachings Shelton, IV et al. to have an applicator to attach at least one buttress with rail/body portion(s) to attach to the jaws, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the applicator with a flexible portion or a spring-biased button for transitioning the applicator from a non-expanded state to an expanded state to advance the adjunct element in a direction toward one of the first or second stapling surfaces for aiding in installing and/or fastening the adjunct to tissue with and attach the adjunct to the stapler as taught by Schmid et al.
Regarding claim 20, Schmid et al. teaches having an applicator (12900) with a flexible hinge (flexible joint 12991) for transitioning the applicator from a non-expanded state to an expanded state ([0447] figs. .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-21 have been considered but are moot because the new ground of rejection does 

                               Conclusion                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/ROBERT F LONG/Primary Examiner, Art Unit 3731